 In the Matter Of OZAN LUMBER COMPANYandUNITEDBROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCase No. C-1820.-DecidedMarch 3, 1041Jurisdiction:lumber industry.Settlement:stipulation providing for compliance with the ActRemedial Orders: entered on stipulation.ilh, , .Charles A. Kyle,for the Board.111cRae c6 Tompkins, by Mr. Charles H. TompkinsandCllr. IV.V.Tompkins,of Prescott, Ark., for the respondent.Mr. Charles Forbess,of Fordyce, Ark., for the Union.Mr. Eugene Dl. Purver,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges duly filed by United Brotherhood of Carpentersand Joiners of America, affiliated with American Federation ofLabor, herein called the Union, the National Labor R^latnons Board,herein called the Board, by Charles H. Logan, Regional Directorfor the Fifteenth Region (New Orleans, Louisiana), issued its com-plaint dated January 23, 1941, against Ozan Lumber Company,Delight, Arkansas, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.A copy of the complaint, accom-panied by notice of hearing, was duly served upon the respondentand the Union.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent (1) on or about November 12, 1940,discharged George A. Tilhnan and thereafter failed and refused toreinstate him, because of his membership and activities in the Union,thereby discriminating in regard to his hire and tenure of employ-ment and discouraging membership in a labor organization; and(2) by (a) spying on a union meeting, (b) warning its employees30 N. L. R. B, No. 3.25 26,DECISIONSOF NATIONALLABOR RELATIONS' BOARDagainst becoming or remaining members of the Union,(c) threaten-ing its employees with loss of employment if a majority becameor remained members of the Union,(d)making non-membershipin the Union a condition of employment, and (e) other acts, therebyinterfered with, restrained,and coerced its employees in the exerciseof the rights of self-organization as guaranteed in Section 7 ofthe Act.On January 30, 1941, the res'pondent filed its answer to the com-plaint, admitting facts concerning the nature of its business butdenying that it had engaged in the unfair labor practices allegedin the complaint.Pursuant to notice, a hearing was held on February 10, 1941,before Horace A. Ruckel, the Trial Examiner duly designated bytheBoard.The Board and the respondent were represented bycounsel and participated in the hearing.At the hearing, the re-spondent,the Union,and counsel, for the Board entered into a stipu-lation in settlement of the case.The hearing was thereupon ad-journed indefinitely.The stipulation provides as follows :Charges having been filed with the Regional Director, Na-tional Labor Relations Board, Fifteenth Region, complaint wasissued and served on all parties wherein. and whereby it wasalleged that the respondent engaged in unfair labor practicesin violation of Section 8 (1) and (3) of the National LaborRelations Act (49 Stat. 449).All parties hereto acknowledgeservice of the Complaint, Notice of Hearing, and charge.It being the intention of the parties to dispose of the matterswhich have arisen, and without admission on the part of thecompany that it has committed any unfair labor practices, itis hereby stipulated and agreed by and among the Ozan LumberCompany, by J. R. Bemis, its President; and United Brother-hood of Carpenters and Joiners of America, affiliated with theAmerican ,Federation of Labor, by Charles Forbess, its repre-sentative,and by Charles A. Kyle, designated Attorney in thismatter, National Labor Relations Board, Fifteenth Region, asfollows :1.Respondent is a corporation existing under and by virtue ofthe laws of the State of Arkansas, with its principal office andplace of business, at Prescott, Arkansas. In Delight, Arkansasrespondent owns ' and operates a saw and planing mill whereraw lumber is manufactured and sold.Over 90% of all rawmaterials, which consist principally of lumber, are obtained frompoints within the State of Arkansas.Approximately7517oofthe finished lumber produced at Delight, Arkansas, is shipped OZAN LUMBER COMPANY27from Delight to points outside the State of Arkansas.For thepurposes of this proceeding, respondent admits that it is engagedin interstate commerce within the meaning of Section 2, sub-sections (6) and (7) of the National Labor Relations Act.2.All parties hereto waive all further and other procedureprovided by the National Labor Relations Act and the Rulesand Regulations of the National Labor Relations Board, includ-ing the taking of testimony and the making of findings of factand conclusions of law.3.This Stipulation, together with the Charge, Complaint, andNotice of Hearing, and Answer, and the Transcript, shall con-stitute the Record herein upon being filed with the Chief TrialExaminer of the National Labor Relations Board, Washington,D. C., or with the Trial Examiner designated in this matter.4.Respondent agrees to offer to George Tillman immediateand full reinstatement to his former employment without preju-dice to his rights and privileges, and to pay to said GeorgeTillman the sum of One Hundred and and Fifty Dollars.5.On the basis of the facts stipulated in paragraph 1 above,the pleadings and the record described in Paragraph 3 above,this stipulation, and by agreement of the parties hereto, theNational Labor Relations Board may enter its order in thefollowing form in the above-entitled case :ORDERThe National Labor Relations Board hereby orders that OzanLumber Company, its officers,agents, successors,and assigns :1.Shall not :(a) In any manner interfere with, restrain or coerce its em-ployees in'the exercise of their rights to self-organization, toform, join or assist labor organizations,to bargain collectivelythrough representatives of their own choosing and to engagein concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7of the National Labor Relations Act;(b)Discriminate against any employee because of his mem-bership in or activities in behalf of the United Brotherhood ofCarpenters and Joiners of America, affiliated with the AmericanFederation of Labor;(c)Discourage membership in the United Brotherhood ofCarpenters and Joiners of America, affiliated with the Ameri-can Federation of Labor, or any other labor organization of itsemployees. 28DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action to effectuate thepolicies of the Act;(a)Post notices in conspicuous places in its lumber mill atDelight, Arkansas, such notices to remain posted for a periodof 60 clays; and to state that the respondent shall not engagein the conduct aforementioned.(b)Offer to George Tillman immediate and full reinstate-ment to his former employment without prejudice to his rightsand privileges, and pay to said George Tillman the sum ofOne Hundred and Fifty Dollars.6.Respondenthereby consents to the entry by the UnitedStatesCircuit Court of Appeals for the appropriate circuit,upon application of the Board, of a consent decree enforcingan order of the Board in the form herein-above set forth, andhereby waives further notice of the application for such decree.The Board will, as soon, as conveniently possible, make applica-tion for said consent decree.7.,It is further understood and agreed that this stipulationembodies the entire agreement' between the parties and thereis no verbal agreement of any kind which varies,alters, or addsto this stipulation.8. , It is further understood and agreed tliat this stipulationissubject to the approval of the National Labor RelationsBoard, and shall be effective upon issuance by the Board of itsapproval of this stipulation.9.It is further stipulated and agreed that the followingparagraph shall be added to and become a part of paragraph 2of the order, to be designated as paragraph 2 (c).:(c)Notify the Regional Director for the Fifteenth Regionof the National Labor Relations Board, in writing, withinten days of the issuance of this Order what steps have beentaken in compliance herewith.On'February 19, 1941, the Board issued its order approving' theabove stipulation, making it part, of the record in the case, and,'pursuant to Article IT, Section` 36, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended,transferringthe case to the Board for the purpose of entry of a Decision andOrder by the Board pursuant to the provisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the, following : OZAN LUMBER CO IPANYFINDINGSOF FACTI.THE BUSINESS OF THE RESPONDENT29Ozan Lumber Company, the respondent, is an Arkansas corpora-tion with its principal office and place of business at Prescott, Ar-kansas.It owns and operates in Delight, Arkansas, a saw andplaning mill where raw lumber is manufactured and sold. Lessthan 10 per cent of the raw materials which the respondent usesare obtained from points outside the State of Arkansas.Approxi-mately 75 per cent of the finished lumber produced at Delight,Arkansas, is shipped therefrom to points outside the State of Arkan-sas.For the purposes of this proceeding the respondent admitsthat it is engaged in interstate commerce within the meaning ofSection 2 (6) and (7) of the Act.We find that the above-described operations of the respondentconstitute a continuous flow of trade, traffic, and commerce amongthe several States.ORDERUpon the basis of the above findings of fact, stipulation, andthe entire record in the case, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor RelationsBoard hereby orders that Ozan Lumber Company, Delight, Arkansas,its officers, agents, successors, and assigns :1.Shall not :(a) In any manner interfere with, restrain or coerce its employeesin the exercise of their rights to self-organization, to form, join,or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aidor protection as guaranteed in Section 7 of the National LaborRelations Act;(b)Discriminate against any employee because of his membershipin or activities in behalf of the United Brotherhood of Carpentersand Joiners of America, affiliated with the American Federation ofLabor;(c)Discourage membership in the United Brotherhood of Car-penters and Joiners of America, affiliated with the American Federa-tion of Labor, or any other labor organization of its employees.2.Take the following affirmative action to effectuate the policiesof the Act :-(a)Post notices in conspicuous places in its lumber mill at De-light, Arkansas, such notices to remain posted for a period of sixty 30DECISIONSOF NATIONALLABOR RELATIONS BOARD(60) days, and to state that the respondent shall not engage in theconduct aforementioned;(b)Offer to George Tillman immediate and full reinstatementto his former employment without prejudice-to hisrights andprivileges,and pay to said George Tillman the sum of One Hundredand FiftyDollars;(c)Notify the Regional Director for the Fifteenth Region ofthe National Labor Relations Board, in writing, within ten (10)days of the issuance of this Order what steps have been taken incompliance herewith.